Citation Nr: 1603082	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a cervical spine disability. 

3. Entitlement to service connection for a bilateral shoulder disability. 

4. Whether there is new and material evidence to reopen a claim of service connection for bilateral hearing loss. 

5. Whether there is new and material evidence to reopen a claim of service connection for sleep apnea. 

6. Entitlement to a compensable rating for tinea versicolor. 

7. Entitlement to a total disability rating for individual unemployability (TDIU). 

8. Whether the decrease in evaluation for residuals of traumatic brain injury (TBI) from 40 percent disabling to noncompensable was proper. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971 and had service in the Arkansas National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision and Simplified Notification Letter issued by the Department of Veterans Affairs Regional Office (RO) in Little Rock, Arkansas. In those decisions, the RO denied the service connection, new and material, TDIU, increased rating claims listed on the title page as well as proposed to reduce the TBI rating to noncompensable. In April 2015, the TBI rating was reduced to a noncompensable rating. 

The Veteran and his spouse testified before the undersigned at a hearing in August 2014. A transcript of the hearing is in the file and has been reviewed. 

The Veteran executed a VA Form 21-22 in July 2011 listing the Veterans of Foreign Wars of the United States (VFW) as the name of the service organization recognized by VA, but also noting that the job title of the official representative authorized to act on the Veteran's behalf was a Veterans Service Officer (VSO) of the Arkansas Department of Veterans Affairs. The Board notes that throughout the claim, J.D. (who also represented the Veteran at his Board hearing) has assisted the Veteran and that he is a member of both organizations. 

In September 2012, the Veteran submitted a document similar to a VA Form 21-22 listing All Veterans Empowerment Services, Inc., (AVESI) along with a request that a charitable donation authorization be added to his file. AVESI is not an accredited representative, the document is not a VA Form 21-22 and a VSO also did not sign the form. As stated, J.D. represented the Veteran at his August 2014 Board hearing and submitted information on behalf of the Veteran at his hearing. The Board finds the September 2012 document has no effect and that VFW is listed as the proper representative. 

The issues of entitlement to a compensable rating for tinea versicolor and a TDIU, as well as whether the decrease in evaluation for residuals of traumatic brain injury (TBI) from 40 percent disabling to noncompensable was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran has a valid diagnosis of PTSD. 

2. The weight of the evidence is against a finding that a cervical spine disability was manifested during service or is otherwise related to the Veteran's active service.

3. The weight of the evidence is against a finding that a bilateral shoulder disability was manifested during service or is otherwise related to the Veteran's active service.

4. At the August 2014 Board hearing, the Veteran withdrew his claim regarding whether there is new and material evidence to reopen a claim of service connection for bilateral hearing loss. 

5. At the August 2014 Board hearing, the Veteran withdrew his claim regarding whether there is new and material evidence to reopen a claim of service connection for sleep apnea.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

2. The criteria for an award of service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

3. The criteria for an award of service connection for a bilateral shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 

4. The criteria for withdrawal regarding whether there is new and material evidence to reopen a claim of service connection for bilateral hearing loss by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

5. The criteria for withdrawal regarding whether there is new and material evidence to reopen a claim of service connection sleep apnea by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In April and October 2012 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment, Social Security Administration (SSA) and private medical records have been associated with the claims file. The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received. The Veteran was given a VA examination in January 2013, which was fully adequate as they fully included file review and were fully responsive to the questions at issue regarding service connection. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

At the hearing, the Veteran claimed the VA examination for PTSD was only five minutes long and therefore inadequate. (Transcript, p 4.) However, the VA examination report shows a clinical interview, an accurate summary of the Veteran's history consistent with other evidence in the file, a symptom inventory and an opinion supported by accurate facts. The examiner took into account the stressors described by the Veteran. The Board does not find an inadequate examination or report was rendered because the evidence shows a thorough investigation of the Veteran's symptoms and review of the file. Id. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the August 2014 Board hearing shows the Veteran gave information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran, who is represented, has not raised complaints regarding the conduct of the hearing. The Board finds the duties to notify and to assist have been met. The duties to notify and to assist have been met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis (also known as degenerative joint disease), but not PTSD and shoulder disabilities generally. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). Continuity will be considered for the issue of a cervical spine disability only as the Veteran. 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2014). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007). However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

PTSD

In addition to the above, to prevail on the issue of service connection, there must be medical evidence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that where a disability resolves prior to the adjudication of a service connection claim, service connection may still be granted.

Service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a) (stating that diagnosis of a mental disorder needs to conform to DSM-IV and should be supported by the findings on the examination report) (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2015). 

Lay statements alone may establish the existence of combat stressor where the evidence of combat is consistent with service. 38 C.F.R. § 3.304(f)(2), see also 38 U.S.C.A. § 1154(b) (West 2014) (A presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service). When a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist the veteran's statements alone may establish the occurrence of the claimed stressor in absence of clear and convincing evidence to the contrary and provided the stressor is consistent with the veteran's service. 38 C.F.R. § 3.304(f)(3). 

At the outset, the Veteran is currently service-connected for a traumatic brain injury (TBI) separately; at this time there is no separate psychiatric rating assigned. See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015); see also April 2015 rating codesheet. 

The Veteran contended in a May 2012 PTSD stressor statement that while in service in Korat, Thailand, he was involved in vehicle accident where he was rear-ended by a log truck. Three people were killed in this incident. The same month, in another statement he asserted he had a head injury and PTSD flashbacks and symptoms. He also mentioned he witnessed a plane crash. In February 2013, he filed an informal claim of service connection for depression and anxiety, but withdrew this claim in April 2013. 

In a March 2014 statement, he asserted that being in a motor vehicle accident and "combat-related condition" contributed to his PTSD. The Veteran stated an aircraft crashed while he was in Korat and he was part of rescue and recovery efforts. Finally, he stated in Thailand he was confronted by Vietnamese sympathizers who asked him why he was fighting them when he faced discrimination in the United States. 

At the August 2014 Board hearing, the Veteran stated he had a current PTSD diagnosis and he went to a psychiatrist in service. (Transcript, p 3.) The Veteran stated he had been treated since 2010 for a psychiatric disability; a "history of PTSD." (Transcript, pp 5-6.) He did not think his PTSD was caused by a car wreck, but by a plane crash where he had to recover bodies and rescue others. (Transcript, pp 7-10.) He also described a confrontation with Vietnamese sympathizers while in a bar on his day off. (Transcript, p 11.) Finally, he had to identify a body of a fellow soldier in service. (Transcript, p 13.) The Veteran's wife knew him since the 1980s and he always had been symptomatic. (Transcript, p 16.) 

Service treatment records show that the Veteran was in an automobile accident in service and suffered a contusion to the left temple but no loss of consciousness; as a result, he is already service-connected for a TBI (see January 1970 narrative summary). 

A March 1971 service treatment record shows the Veteran was sent by commander of squadron to sick call due to insubordinate behavior. The Veteran denied insubordination and stated there was nothing wrong. He was not anxious or psychotic. This record states: "They fear putting him in a vehicle or giving him a weapon." It was recommended that he be was removed from Human Reliability until he could be seen by a doctor, however no follow up was found. 

A July 1971 Report of Medical History (RMH) reflects that no mental health issues were noted or reported. Similarly, a September 1975 Report of Medical Examination (RME) showed a clinical evaluation for the state National Guard was negative; there was nothing significant noted on the RMH. Similarly, a June 1976 RMH showed there was no illness or injury since the Veteran's last physical examination. 

Post-service, no relevant information was found until the Veteran was examined in March 2009 for a VA TBI examination. It was noted that he had been hospitalized for two days after being in accident in Thailand. At discharge, he was asymptomatic. At the time of the March 2009 examination, the Veteran did not experience mood swings, anxiety or depression. He had no nightmares. His concentration was good and social interaction was normal. Neuropsychiatric testing was not performed except for a Mini Mental State Evaluation (MMSE) and his score was normal. 

Further testing was undertaken in November 2010 by a VA psychologist who stated that testing results showed no diagnosis. A summary noted that the Veteran's scores were similar to patients who have put forth less than a consistent good effort and may have had variable engagement with the tests administered. Given the questionable validity of the obtained results, no further interpretation of the data was offered. The examiner stated that the Veteran's response pattern on the MMPI-2 (Minnesota Multiphasic Personality Inventory-2) was similar to patients who are likely to present with somatic complaints of a bizarre nature. They actually may have somatic delusions. The somatic complaints also may represent defenses against the emergence of actual psychotic material. They are easily distracted and. confused. They report concentration and memory difficulties. 

Consistent with this testing is a March 2011 VA neurology record where the Veteran described memory problems and anxiety. Dementia labs were normal. Neuropsychiatric testing showed MMPI-2 results consistent with psychosomatic disorder. A physical examination was undertaken and largely normal (some poor effort was noted). The impression was a neuropsychiatric testing suggestive of psychosomatic disorder with no structural or common biochemical abnormality noted in routine dementia and somatic complaints. The neurologist discussed stressors in life with the Veteran. 

In July 2011, a VA primary care record showed an impression of cognitive dysfunction (TBI), adjustment disorder with mixed anxiety/depression. He presented for depression evaluation and was noted to be on the verge of tears several times. His erectile dysfunction (ED) was difficult for him to deal with and reported witnessing disturbing things while serving in Thailand during the Vietnam War. His wife reported being concerned over his aggression (he was talking a lot about killing and shooting things). He had explosive anger and avoidance and would get obsessive (for example, of her possibly having an affair). He seemed to have problems comprehending at times. In August, a consultation request was placed for cognitive dysfunction but the Veteran cancelled it in October 2011. 

The Veteran began seeing a VA nurse for medication management. In September 2011, a VA primary care mental health record diagnosed cognitive dysfunction due to TBI and anxiety not otherwise specified and it was noted that the Veteran had some PTSD symptoms but did not meet the full criteria at the time. He described his symptoms and experiences in service at the appointment. By November 2013, however, the nurse had also diagnosed persistent depressive disorder and PTSD. Prior to this time, this clinician had stated there were not enough symptoms for a diagnosis of PTSD; the change in that determination was not fully explained. The clinician wrote that the Veteran felt VA had never acknowledged his problems, especially PTSD, and that he was upset that his problems were not taken seriously. His private psychiatrist had died unexpectedly. The clinician noted that he did complain of more symptoms regarding PTSD, but he also had many somatic complaints. After this note, the nurse continued to diagnose PTSD (see February 2014 VA progress note). The Veteran began to attend PTSD outpatient groups. 

The Veteran's private psychiatrist, Dr. B.O. had diagnosed a mood disorder not otherwise specified and PTSD (see May 2012 record). The Veteran started seeing this doctor after filing his claim in 2011. In September, Dr. B.O. wrote a letter stating he had been treating the Veteran since May 2012 for a mood disorder not otherwise specified and severe PTSD. 

In January 2013, the Veteran attended a VA PTSD examination. The examiner stated that the Veteran did not have PTSD but was diagnosed with an anxiety
disorder. This was separate from the TBI, as the only TBI residual listed was headaches. He had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The claims file and electronic medical records were reviewed. He was married for fifteen years to his second wife; they had a good relationship most of the time. He had little patience for his grandchildren. He spent time gardening. He retired in 2009 from truck driving and was a driver for 33 years before retiring. He went to counseling outside VA for the past year and was first treated for mental health in 2010. He described stressors of witnessing a plane crash and the confrontation with Vietnamese sympathizers in Thailand. 

The examiner stated the Veteran did not meet the criteria for PTSD at this time. The examiner noted that Veteran recently began seeing an outside provider who had diagnosed PTSD; however, based on the evaluation the examiner found that the criteria for a valid PTSD diagnosis had not been met. Moreover, the Veteran's anxiety disorder was deemed less likely as not related to his military experiences. The examiner noted his first mental health treatment was in 2010 and in prior screenings he denied any mental health issues. A neuropsychological evaluation in late 2010 noted less than consistent effort resulting in uninterpretable testing results.

The Veteran is competent to state his own experiences in service under § 3.159(a)(2), however, the etiology of any psychiatric disability is under the purview of an expert in the field of mental health, not a layperson. See Woehlaert, 21 Vet. App. 456. 

The Board finds the VA examination report to be highly probative because the examiner reviewed the record, performed a clinical interview of the Veteran and provided rationale for the conclusion reached supported by the rest of the evidence in the record. See Nieves-Rodriguez, 22 Vet. App. 295.

Here, the evidence does not demonstrate that the Veteran has a full and valid PTSD diagnosis. Instead, when he was clinically interviewed and his full history was reviewed via past medical and service treatment records, the examiner found that he did not have PTSD. The Board acknowledges McClain v. Nicholson, 21 Vet. App. 319 (2007), in which it was found that the absence of present disability did not preclude an award of service connection where it had been shown earlier in the claims period. The instant case is distinguishable from McClain, because this is not a situation where a mental disability resolved, but rather here the weight of the evidence tends to show that he had never had such a disability. In this regard, the examination report does reference that the Veteran was seen by an outside practitioner who diagnosed PTSD, and yet the examiner still found no such psychiatric diagnosis. 

The Board here also finds the examiner's assessment to be more probative than that of the mental health clinician (a nurse), as it was based on a more thorough examination and review of the record. For example, no VA treatment records reflect that that the Veteran's personnel records were reviewed by the clinician or that any records were reviewed to put his medical history in context. Therefore, the VA examiner's findings are found to be the best evidence of record regarding whether there is current disability of PTSD. Also, the fear-based presumption does not apply to VA clinicians who are not psychiatrists or psychologists. 38 C.F.R. § 3.304(f)(3). 

The record confirms the Veteran was in a vehicle accident and he reported other stressors as well, to include witnessing a plane crash. The Veteran acknowledged he may not have reported all his stressors at once. (Transcript, p 10.) This lack of consistency tends to undercut his overall claim. Caluza, 7 Vet. App. 498, 511. In any event, while 38 C.F.R. § 3.304(f)(3) provides a presumption regarding the stressor, the stressor is not the determinative issue where there is a lack of a diagnosis of PTSD. 

Further, while the Veteran's claim is deemed to encompass any mental health disorder, not just PTSD, under Clemons v. Shinseki, 23 Vet App 1 (2009), he withdrew claims of service connection for depression and anxiety in April 2013, prior to the promulgation of the statement of the case. The VA examination report shows that, in any case, diagnosed anxiety was not related to service. Competent and credible reports of any other disability are not of record. The VA examiner considered the entire record in concluding that the Veteran did not meet the criteria for a diagnosis of any other mental health disability. To the extent this report conflicts with any VA medical records, the Board assigns more probative weight to the VA examination report where the Veteran was clinically interviewed and the examiner reviewed the file. See Nieves-Rodriguez, 22 Vet. App. 295. The Veteran has not contended that he meets the criteria for a diagnosis of any other psychiatric disability. An essential element for the claim of service connection is not met. Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225. 

The preponderance of the evidence is against a finding that the Veteran has a current psychiatric disability related to service. The preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Cervical Spine and Bilateral Shoulder Disabilities

In addition to the regulations above, if certain chronic diseases (such as arthritis) become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The Veteran asserted in September 2012 that his neck arthritis and shoulder disability developed as a result of the motor vehicle accident he was involved in while serving in Thailand (document in treatment records as noted above). At the August 2014 Board hearing, the Veteran felt that in service that they focused on his head injury, but he had whiplash. (Transcript, p 22.) The Veteran stated the pain was intermittent. (Transcript, p 23.) In the early 1990s there was evidence of a disc problem. Id. However, he did not know if he had arthritis in his shoulders. (Transcript, p 24.) He did not seek treatment for fear of losing his job. (Transcript, p 25.) The Veteran denied having a separation examination, even though one was documented. (Transcript, p 26.) 

The in-service evidence shows a 1971 RMH in which the Veteran denied any spine or shoulder issues; this record was created after the accident in January 1970. In September 1975, a RME showed a clinical evaluation was negative for entry into the National Guard, as was a RMH. Finally, a 1976 RMH for the National Guard noted there had been no illness or injury since the last physical evaluation. 

Post-service, a November 2006 Dr. W.B. record noted pain in right side of neck and right shoulder, of at least six to seven months duration, that had worsened gradually. There was no past history of shoulder or cervical spine problems. The diagnosis was right shoulder and cervical spine pain. A magnetic resonance imaging report (MRI) taken the following month showed no herniated discs, no stenosis, and minimal bulging of C4-5, 5-6 discs. A September 2008 computed tomography (CT) of the C spine showed mild diffuse annular disc bulges. In August 2008, Dr. W.B. noted the Veteran's report of recent neck pain symptoms from one week prior where he woke up having difficulty turning his neck. X-rays showed no bony pathology but slight list to the right with some calcification between C5-6. There was no evidence of abnormal motion. The impression was cervical spine pain. A follow up cervical spine CT scan of the same month also showed disc bulges. Finally, an April 2010 SSA disability determination summary notes that the cervical spine and shoulders were normal. 

In January 2013, a VA general medical examination showed a diagnosis of degenerative joint disease of the cervical spine from 2011. The Veteran claimed he had neck pain related to service in 1969. A January 2012 VA note was excerpted which stated there were no clinical features of radiculopathy and unimpressive X-rays; he was sent a cervical pillow and scheduled for limited outpatient physical therapy. The examination showed some reduced range of motion and arthritis by X-ray. The examiner stated the Veteran was on disability due to prostate cancer but had been a truck driver for 33 years. He could lift 20-25 pounds maximum with no other restrictions. The examiner found the mild degenerative joint disease of the cervical spine was less likely than not related to service because of the negative separation examination (and lack of complaints) in 1971.  A review of records showed the neck pain complaint began in 2011 with no injury reported and there was no medical evidence provided to a chronic neck or other condition related to service. Also, no neck injury was found in relation to the head injury in service. 

Also at this examination, the examiner noted a diagnosis of right shoulder pain in 2011. The Veteran was right hand dominant. Examination revealed no reduced range of motion, but some pain on movement. There were no imaging studies. The examiner opined it was less likely than not that the right shoulder pain was related to any injury in service. There was no medical evidence provided for documentation of a shoulder injury or chronic condition related to service. 

The Board finds the 2013 VA examination report to be the most probative evidence in the file as it shows the Veteran was interviewed, his complaints were noted, he was given a physical examination, and a summary of the relevant evidence was provided. The examiner did note a lack of medical evidence in service related to these claims and a lack of documentation alone is not a reason to discount lay testimony. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006). However, in consider the totality of the evidence, to include the November 2006 Dr. W.B. record where the Veteran reported he had no past history of shoulder or cervical spine problems. 

The Veteran is competent to state that he had pain in his neck or shoulders since service.  However, other evidence, to include a 2006 private medical record which was created at a time prior to when the Veteran had filed his claim, shows that such pain had not existed since service. The Board finds the 2006 record to be more probative as it was made for treatment purposes. The Veteran's assertions are assigned less weight. Caluza, 7 Vet. App. at 511. 

The preponderance of the evidence is against a finding that the Veteran has a current cervical spine or shoulder disability related to service. As the preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




New and Material Evidence/Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative on the record at a Board hearing. Id. 

In the present case, the Veteran has withdrew the issues of whether there is new and material evidence to reopen claims of service connection for bilateral hearing loss and sleep apnea on the record at the Board hearing in August 2014. There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review these appeal issues and they are dismissed. 


ORDER

Service connection for PTSD is denied. 

Service connection for a cervical spine disability is denied. 

Service connection for a bilateral shoulder disability is denied. 

Whether there is new and material evidence to reopen a claim of service connection for bilateral hearing loss is dismissed. 

Whether there is new and material evidence to reopen a claim of service connection for sleep apnea is dismissed.




REMAND

At the Board hearing, in discussing his claim for a compensable rating for tinea versicolor, the Veteran stated that he took a pill for his skin every six months. (Transcript, p 28.) The Veteran's wife stated he took a steroid medication for his tinea versicolor; it was steroid cream but the pill was "something else." (Transcript, p 29.) In any case, his skin problem that was worse in the summer. (Transcript, p 30.) He had areas on his head, neck and face. (Transcript, p 31.) 

When there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time). However, in Voerth v. West, the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).

Here the Board finds more information is needed to determine the nature and severity of the tinea versicolor and its impact on the Veteran; the claim is remanded. 

The TDIU is inextricably intertwined with the appeal for a compensable rating for service-connected tinea versicolor. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009). 

The Veteran filed a notice of disagreement with the RO determination to decrease the evaluation for the residuals of traumatic brain injury (TBI) from 40 percent disabling to noncompensable in May 2015. The Board must remand this matter for issuance of a statement of the case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Associate updated VA treatment records with the file. 

2. Schedule the Veteran to undergo an appropriate VA skin examination. The claims folder and a copy of this remand must be made available to the examiner for review. All examination findings should be clearly reported to allow for application of VA's rating criteria for skin disorders, including: 

* the percent of the entire body affected;

* the percent of exposed areas affected; and

* whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

The examiner should attempt to estimate amount of time during the year the Veteran's tinea versicolor was active, if possible. 

3. Issue an SOC regarding the issue of whether the decrease in evaluation for residuals of traumatic brain injury (TBI) from 40 percent disabling to noncompensable was proper. If, and only if, the appellant timely perfects an appeal, this claim should be returned to the Board for adjudication. 

4. Readjudicate the claims perfected for appeal. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


